DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation " the first thin film transistors " inline 3.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of a prompt examination the examiner reads claim 10 as with “the first thin film [[transistor”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamkung et al., US 2015/0001483 (corresponding to US 9,029,886), in view of Yamazaki et al., US 2011/0147738 (corresponding to US 9,240,408).
In re Claim 1, Hamkung discloses a semiconductor device (Fig. 6) comprising thin film transistors (T1, T2) each having an oxide semiconductor ([0062]), wherein the oxide semiconductor (135a, 135b) has a channel region 1355, a drain region 1357, a source region 1356, and each of the thin film transistors (T1, T2) has: a gate insulating film 140  [0065]) on the channel region 1355; and a gate electrode (125a, 125b) on the gate insulating film 140. (Figs. 4-7; [0058-0091]).
Hamkung does not discloses low concentration regions which are lower in impurity concentration than the drain region and the source region, the low concentration regions being located between the channel region and the drain region, and between the channel region and the source region, and each of the thin film transistors has: a gate insulating film on the channel region and the low concentration regions; an aluminum oxide film on a first part of the gate insulating film, the first part being located on the channel region; and a gate electrode on the aluminum oxide film and a second part of the gate insulating film, the second part being located on the low concentration regions, wherein the aluminum oxide film is located between the gate insulating film and the gate electrode.
Yamazaki teaches an oxide semiconductor transistor 440 (Fig. 3D) the oxide semiconductor 433 has a channel region 413, a drain region 414b, a source region 414a, and low concentration regions (415a, 415b) which are lower in impurity concentration than the drain region 414b and the source region 414a, the low concentration regions (415a, 415b) being located between the channel region 413 and the drain region 414b, and between the channel region 413 and the source region 414a, wherein a gate insulating film 402 (comprising aluminum oxide [0049]) on the channel region 413 and the low concentration regions (415a, 415b); an aluminum oxide film (a portion of 402 marked as F in Fig. A) on a first part 1P of the gate insulating film 402, the first part 1P being located on the channel region 413; and a gate electrode 401 on the aluminum oxide film F and a second part 2P of the gate insulating film 402, the second part 2P being located on the low concentration regions (415a, 415b), wherein the aluminum oxide film F is located between the gate insulating film 402 and the gate electrode 401 (Figs. 1-3 and A; [0097 -0130]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute each of Hamkung’s transistors with Yamazaki’s transistor, capable of high-speed response and high-speed operation as taught by Yamazaki ([0006-0008]).
In re Claim 2, Hamkung taken with Yamazaki discloses the semiconductor device according to claim 1, wherein the channel region 413 (Yamazaki: Figs. 1-3)  contains a lot of oxygen in comparison with the low concentration regions (415a, 415b), the drain region 414b, and the source region 414a (Yamazaki: [0114]).
In re Claim 3, Hamkung taken with Yamazaki discloses the semiconductor device according to claim 1, wherein the oxide semiconductor is composed of IGZO (Yamazaki:[0046]). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Yamazaki’s Fig. 3D annotated to show the details cited

In re Claim 4, Hamkung taken with Yamazaki discloses the semiconductor device according to claim 1, further comprising a display panel with pixels, wherein each of the pixels includes corresponding one of the thin film transistors (Hamkung : Figs. 4-6; Yamazaki: Figs. 5 and 6).
In re Claim 5, Hamkung taken with Yamazaki discloses all limitations of claim 5 except for that film thickness of the aluminum oxide film F (Fig. A) is 5 nm to 20 nm.
It is known in the art that thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thickness of the aluminum oxide film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 6, Hamkung taken with Yamazaki discloses the semiconductor device according to claim 1, wherein the gate electrode 401 (Yamazaki: Fig. 3D) is in direct contact with the second part 2P of the gate insulating film 402 (Fig. A).

Claims 7 - 13  are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al., US 2017/0207245 (corresponding to US 10,115,740), in view of Yamazaki.
In re Claim 7, Hanada discloses a semiconductor device 1 (Fig. 5) comprising: a substrate 10; a first thin film transistor TR1 on the substrate 10 and having polycrystalline silicon ([0019]); and a second thin film transistor TR2 on the substrate 10 and having an oxide semiconductor ([0026]), and the second thin film transistor TR2 has: a gate insulating film 14; and a gate electrode ML4 on the gate insulating film 14. (Figs. 5 and 9; [0017 – 0044]; [0047 -0071]).
Hanada does not specify that the oxide semiconductor SC2 has a channel region, a drain region, a source region, and low concentration regions which are lower in impurity concentration than the drain region and the source region, the low concentration regions being located between the channel region and the drain region, and between the channel region and the source region, as well as that the gate insulating film 14 on the channel region and the low concentration regions; an aluminum oxide film on a first part of the gate insulating film, the first part being located on the channel region; and a gate electrode ML4 on the aluminum oxide film and a second part of the gate insulating film 14, the second part being located on the low concentration regions, wherein the aluminum oxide film is located between the gate insulating film and the gate electrode.
Yamazaki teaches an oxide semiconductor transistor 440 (Fig. 3D) wherein the oxide semiconductor 433 has a channel region 413, a drain region 414b, a source region 414a, and low concentration regions (415a, 415b) which are lower in impurity concentration than the drain region 414b and the source region 414a, the low concentration regions (415a, 415b) being located between the channel region 413 and the drain region 414b, and between the channel region 413 and the source region 414a, wherein a gate insulating film 402 (comprising aluminum oxide [0049]) on the channel region 413 and the low concentration regions (415a, 415b); an aluminum oxide film (a portion of 402 marked as F in Fig. A) on a first part 1P of the gate insulating film 402, the first part 1P being located on the channel region 413; and a gate electrode 401 on the aluminum oxide film F and a second part 2P of the gate insulating film 402, the second part 2P being located on the low concentration regions (415a, 415b), wherein the aluminum oxide film F is located between the gate insulating film 402 and the gate electrode 401 (Figs. 1-3 and A; [0097 -0130]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute  Hamkung’s transistors with Yamazaki’s transistor, capable of high-speed response and high-speed operation as taught by Yamazaki ([0006-0008]).
In re Claim 8, Hanada taken with Yamazaki discloses the semiconductor device according to claim 7, wherein the channel region 413 (Yamazaki: Figs. 1-3)  contains a lot of oxygen in comparison with the low concentration regions (415a, 415b), the drain region 414b, and the source region 414a (Yamazaki: [0114]).
In re Claim 9, Hanada taken with Yamazaki discloses the semiconductor device according to claim 7, wherein the oxide semiconductor is composed of IGZO (Yamazaki:[0046]). 
In re Claim 10, Hanada taken with Yamazaki discloses the semiconductor device according to claim 7, wherein the second thin film transistor TR2 is located above the first thin film [[transistor TR1 (Hanada: Fig. 5).
In re Claim 11, Hanada taken with Yamazaki discloses the semiconductor device according to claim 7, further comprising a display panel including a display area DA with pixels PX and a non-display area NDA outside the display area DA, wherein a drive circuit controlling the pixels is located in the non-display area NDA and includes the first thin film transistor TR1, and each of the pixels PX includes corresponding one of the thin second film transistors TR2 (Hanada: Fig. 9; [0065 -0071]).
In re Claim 12, Hanada taken with Yamazaki discloses all limitations of claim 12 except for that a film thickness of the aluminum oxide film F (Fig. A) is 5 nm to 20 nm.
It is known in the art that thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thickness of the aluminum oxide film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 13, Hanada taken with Yamazaki discloses the semiconductor device according to claim 7, wherein the gate electrode 401 (Yamazaki: Fig. 3D) is in direct contact with the second part 2P of the gate insulating film 402 (Fig. A).
Allowable Subject Matter
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 14, prior-art fails to disclose a method of manufacturing a semiconductor device comprising “selectively patterning the aluminum oxide film so as to be locate on the channel region.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893